                   Case 7:19-mj-10886-UA Document 127 Filed 02/11/21 Page 1 of 1

                DISMISSAL of COMPLAINT or REMOVAL PROCEEDINGS
                                                      United States District Court
                                                     Southern District of New York




Mag. Dkt. No.       19 Mag. 10886                                                Date   2/9/21
    USAO No.

The Government respectfully requests the Court to dismiss without prejudice the

 ✔Complaint                 Removal Proceedings in


United States v.      Neuman et al.

The Complaint/Rule 40 Affidavit was filed on                  11/19/19

      U.S. Marshals please withdraw warrant




                                                                                             Digitally signed by MATHEW ANDREWS
                                                                   MATHEW ANDREWS            Date: 2021.02.09 18:01:44 -05'00'

                                                                          ASSIST ANT UNIT ED ST AT ES AT T ORNEY
                                                                            (handwritten or digital signature)



                                                                            (print name if signature handwritten)
SO ORDERED:

DAT E: 2/10/21



                                                                          UNIT ED ST AT ES MAGIST RAT E J UDGE




Distribution: Court; U.S. Marshals; Pretrial Services; AUSA                                                          2020.07.13
